UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                        No. 97-5029

MICHELLE ANTOINETTE SCOTT,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
N. Carlton Tilley, Jr., District Judge.
(CR-97-171)

Submitted: August 31, 1998

Decided: September 18, 1998

Before MURNAGHAN and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michelle Antoinette Scott appeals her convictions after pleading
guilty to armed bank robbery, in violation of 18 U.S.C. § 2113(d)
(1994) and using and carrying a firearm during and in relation to a
crime of violence, in violation of 18 U.S.C. § 924(c)(1) (1994). Scott
alleges that the district court erred in sentencing her to 188 months'
imprisonment. Finding no error, we affirm.

First, Scott contends that the district court erred in denying her a
reduction for acceptance of responsibility under the sentencing guide-
lines. The determination of whether to reduce a sentence for accep-
tance of responsibility is a factual finding and is therefore reviewable
under the clearly erroneous standard. See United States v. White, 875
F.2d 427, 431 (4th Cir. 1989). The record reveals that Scott denied
pointing a gun at the bank teller during the robbery and afterward at
a law enforcement officer. The district court found that she had
pointed the gun at the teller and the police officer. That conclusion
was based upon testimony given by the teller and the officer. Scott
also admitted committing other armed robberies during which she
pointed guns at the victims. We find that the district court's conclu-
sion that Scott had not fully accepted responsibility for her criminal
conduct to be well-supported. The denial of a sentence reduction on
this basis was not clearly erroneous.

Next, Scott claims that the district court erred in the extent of its
upward departure under the sentencing guidelines. The court departed
from offense level 25, category III (70 to 87 months), to offense level
31, category VI (188 to 235 months). She does not challenge the
court's authority to depart on the basis that it did--that her criminal
history category significantly under-represented the seriousness of her
criminal history or the likelihood that she would commit further
crimes. See United States Sentencing Guidelines Manual § 4A1.3

                    2
(1997). Any departure must be reasonable under the circumstances.
See United States v. Terry, 142 F.3d 702, 707 (4th Cir. 1998). We
review the extent of the departure for abuse of discretion. See Koon
v. United States, 518 U.S. 81, 98-100 (1996).

This court encourages district courts to look to analogous conduct
in other sections of the sentencing guidelines to determine the extent
of a reasonable departure. See Terry, 142 F.3d at 707. Scott concedes
that the district court applied a structured approach in fashioning its
departure. Indeed, consistent with this court's instruction, the district
court looked to analogous guideline provisions to determine the
extent of the departure here. Specifically, the court took guidance
from USSG § 4A1.1(a) to add a total of twelve points to Scott's crim-
inal history score for pending charges, which raised her score from six
to eighteen. The court also raised Scott's offense level based on
USSG § 2K2.4, comment. (n.2).

Scott's contention is that the district court should have considered
her three pending charges for robbery to be related cases rather than
separate cases. As related cases, Scott contends that the court should
have been guided by USSG § 4A1.1(f) which would have resulted in
an increase of five rather than nine criminal history points for the
three pending robbery charges. However, the district court clearly
considered these three robberies to be separate crimes and treated
them accordingly. It turns out that the robberies were consolidated for
judgment about a month after Scott's sentencing in federal court, but
the district court considered that this might occur and stated that it
would consider such a disposition of the charges to significantly
under-represent their seriousness. We find that the district court prop-
erly looked to other guideline provisions in determining the extent of
its departure and that its treatment of the pending robbery charges as
separate offenses was within its discretion. The extent of the upward
departure was reasonable.

Accordingly, we affirm Scott's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and oral argu-
ment would not aid the decisional process.

AFFIRMED

                     3